Citation Nr: 1532743	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  15-00 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund. 

2.  Entitlement to accrued benefits.

3.  Entitlement to non-service connected death pension benefits.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, had active service from December 1941 to April 1943 and from August 1945 to October 1945, to include service with the Regular Philippine Army.  He was a prisoner of war (POW) of the Japanese government from June 1942 until April 1943, and died in January 2004.  The appellant is the Veteran's surviving daughter.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2013 and November 2014 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The appellant appealed from denials in those decisions, and perfected her appeals to the Board.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant is not eligible for a one-time payment from the FEVC fund under the American Recovery and Reinvestment Act of 2009.

2.  A claim for VA benefits was not pending at the time of the Veteran's death in January 2004, and an application for accrued benefits was not received by VA within one year of his death.

3.  The Veteran served as a member of the United States Army Forces in the Far East from December 1941 until April 1943, and in the Regular Philippine Army from August 1945 and October 1945; such service is not qualifying service for nonservice-connected death pension benefits.

CONCLUSIONS OF LAW

1.  The requirements for eligibility to a one-time payment from the FEVC fund are not met. 38 U.S.C.A. § 501(a) (West 2014); American Recovery and Reinvestment Act, Pub. L. No. 111-5 § 1002 (enacted February 17, 2009).

2.  The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.2, 3.3 (2014).

3.  The criteria for entitlement to non-service-connected death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. §§ 3.23 , 3.158, 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One-Time Payment from the Filipino Veterans Equity Compensation (FVEC) Fund

The appellant seeks entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  Under the American Recovery and Reinvestment Act of 2009, a one-time benefit is provided for certain Philippine veterans, to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.
 
Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II, providing that the VA Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submits to the Secretary a claim for benefits under the Section 1002 of the Act.  Section 1002(d) provides that an eligible person is any person who - (1) served - (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  While spouses and surviving children are not included in this definition, Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before a payment is made, the payment may be made instead to the surviving spouse, if any, of the eligible person.

Without reaching the question of whether the Veteran may have been an eligible person due to his service in the Philippine Commonwealth Army, the Board notes that the appellant, as the surviving daughter of the Veteran, is not included in the statute's definition of eligible recipients of FVEC benefits.  While Section 1002(c)(2) allows for payments to be made to surviving spouses, payments to surviving children are not authorized under any circumstances.  Therefore, the appellant is not entitled to a FVEC payment as a matter of law.

Accrued Benefits

The appellant is seeking to recover monetary benefits to which the Veteran was entitled at the time of his death - i.e., accrued benefits.  Accrued benefits refer to any periodic monetary benefits to which a payee was entitled at his or her death under existing VA ratings or decisions, or those based on evidence in the file at the date of death and due, but unpaid.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).

One of the central criteria which must be met in order for a claimant to prevail on an accrued benefits claim, is evidence in the record showing that the Veteran had a claim pending at the time of death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2014); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

The Veteran made numerous claims throughout his lifetime, however at the time of his death, the Board finds that none were outstanding.  The appellant has repeatedly contended that the Veteran applied for a payment from the FEVC Fund prior to his death, and that such an application was pending at the time of his death.  The record reflects that in September 1998, more than a decade prior to the enactment of the American Recovery and Reinvestment Act of 2009 described above, the Veteran wrote to VA to inquire about a newspaper article which indicated that the United States Congress had authorized the payment of $20,000 to be "given to each member of the last World War II."  VA sent the Veteran an October 1998 letter explaining that "[t]he United States Congress has not passed any law, specifically the 'Filipino Veterans Act of 1997,' that would change entitlements for Filipino veterans."

Irrespective of the underlying matter of whether the Veteran may have been eligibility to have received benefits pursuant to the American Recovery and Reinvestment Act of 2009, VA's authority to provide payments under the Act is limited to persons who "during the one-year period beginning on the date of the enactment of this Act [February 17, 2009], submits to the Secretary a claim for benefits under this section."  American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5 § 1002(a)(1).  Here, as the Veteran died in January 2004, and the legislation at issue was not enacted until February 2009, the Veteran could not have submitted a claim for benefits under the American Recovery and Reinvestment Act within one year of the Act's enactment.  Thus, in spite of the Appellant's contention otherwise, the Board finds that the Veteran did not have a valid claim for benefits under the American Recovery and Reinvestment Act of 2009 at the time of his death.

In total, the Board finds that the Veteran had no claims for benefits pending prior to, or at the time of his death in January 2004, nor did he otherwise have any benefits due, but unpaid.  

Notwithstanding the foregoing, the Board notes that an application for accrued benefits must be filed within one year after the date of death of the Veteran.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000 (c).  Here, the Veteran died in January 2004 and no application - or communication which may be interpreted as an informal application - was received regarding accrued benefits until September 2013; nearly a decade after the Veteran's death.

Accordingly, the appellant's claim for accrued benefits must be denied as a matter of law.  See Sabonis, 6 Vet. App. 426.  The Board has carefully reviewed the entire record in this case.  However, this is a matter in which the law is dispositive, entitlement to accrued benefits is not warranted, and thus entitlement to accrued benefits must be denied.

Nonservice-Connected Death Pension

The appellant seeks entitlement to VA benefits known as "death pension" relating to the death of the Veteran in 2004.  Basic entitlement to death pension benefits exists if (i) a veteran served for ninety days or more during a period or periods of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability based on wartime service; and (iii) the surviving spouse or child meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2014); 38 C.F.R. § 3.3 (2014).

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. §§ 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1 (2014).  

The Court has held that "VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U. S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Service department findings are binding on VA for purposes of establishing service in the U. S. Armed Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

A September 1990 memorandum indicates that the Veteran's service from December 1941 until April 1943 was, as "certified to VA by [the] military branch of service or shown on official military documents," as part of the United States Army Forces in the Far East (USAFFE), while an April 1988 service department record confirmed the period of service between August 1945 and October 1945 was with the Regular Philippine Army.

Generally, persons with service in the USAFFE, including service with the Recognized Guerrillas, the Commonwealth Army of the Philippines (Regular Philippine Army), or service with the "New" or "Special" Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension benefits.  38 U.S.C.A. § 107 (West 2014); 38 C.F.R. § 3.40(b), (c), (d) (2014).

In order to establish entitlement to nonservice-connected pension benefits, the evidence must show that the Veteran had service in a regular component of the United States Armed Forces, also referred to as the "Old Philippine Scouts" or the "Regular Philippine Scouts."  38 C.F.R. § 3.40(a) (2014) ("Regular Philippine Scouts" are eligible for pension, compensation, dependency and indemnity compensation, and burial benefits).

Because service department records show that the Veteran failed to meet the threshold eligibility based on service for the award of nonservice-connected pension, the claim on appeal lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Since the Veteran's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for nonservice-connected VA death pension benefits.  The claim must therefore be denied based upon a lack of entitlement under the law.
 
Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice letters were sent to the appellant in September 2013 and October 2013.  Notice sent to the appellant included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  The appellant was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board recognizes that VA's duty to notify was satisfied only subsequent to the initial adjudication of the claim relating to FVEC.  Nonetheless, since the time that the duty to notify was fully satisfied, the issue was readjudicated, with the issuance of statements of the case in March 2013 and March 2015, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and treatment to the extent that such records have been identified by the appellant.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  While there has been no VA examination of the Veteran's medical and other records, the Board notes that both of the appeals being denied in this decision are denied on legal grounds that are unrelated to any medical determination, and thus an examination is not warranted.

Based on the foregoing, VA has fully met its duties to notify and assist the appellant with the development of the claims and no further notice or assistance is required.


ORDER

Entitlement to a one-time payment from the FVEC Fund is denied.

Entitlement to death pension is denied.

Entitlement to accrued benefits is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


